Not for Publication in West's Federal Reporter

          United States Court of Appeals
                       For the First Circuit


No. 07-1936

                             ANTHONY GULLA,

                        Plaintiff, Appellant,

                                     v.

                     KATHLEEN DENNEHY, ET AL.,

                       Defendants, Appellees.


          APPEAL FROM THE UNITED STATES DISTRICT COURT

                FOR THE DISTRICT OF MASSACHUSETTS

         [Hon. Richard G. Stearns, U.S. District Judge]


                                  Before

                      Torruella, Circuit Judge,
                   Selya, Senior Circuit Judge,
                     and Lipez, Circuit Judge.



     Anthony Gulla on brief pro se.
     Daryl F. Glazer, Department of Correction, Legal Division, and
Nancy Ankers White, Special Assistant Attorney General, on brief
for appellees, Kathleen Dennehy, Susan Martin, Luis Spencer and
Christopher Mitchell.
     Alexandra M. Jojin, James A. Bello and Morrison Mahoney LLP,
on brief for appellee, Denise Thomas.


                             March 14, 2008
             Per Curiam.      Pro se appellant Anthony Gulla appeals from

orders dismissing his civil action for want of prosecution and

declining to grant his motion to vacate the dismissal order. After

careful review of the record and appellate briefs, we affirm.

                    We conclude that the district court did not abuse

its discretion in dismissing the case.                 Gulla had been given a

generous extension of time to prepare his amended complaint, but he

failed to timely file it.             Instead, he filed a late request for

another extension, insisting that it was timely.                But the district

court had previously stated that "no further extensions" would be

granted,     and    the     belated    request   for    additional    time      was

substantively and formally defective.               It did not show that an

extension of time was justified, and it did not comply with formal

prerequisites for motions that had been specified and emphasized in

prior court orders.          Before dismissing the suit, the court had

warned Gulla that his suit would be dismissed if he did not timely

file his amended complaint.           Under these circumstances, there was

no abuse of discretion.          See Figueroa Ruiz v. Alegria, 896 F.2d

645,   647   (1st    Cir.    1990)    (indicating   that   an    action   may    be

dismissed with prejudice for lack of prosecution where a plaintiff

has disobeyed the court's orders and ignored its warnings).

              We find Gulla's appellate arguments to be unpersuasive.

The documents he provides on appeal do not establish that his case



                                        -2-
was meritorious and that he was incapacitated during the critical

time period.

               Affirmed.




                               -3-